Citation Nr: 0935219	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-37 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to a disability evaluation in excess of 40 
percent for discogenic disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix. Arizona.

In April 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.

When the case was before the Board in August 2007, the Board 
denied the Veteran's appeal for the issue of entitlement to a 
disability evaluation in excess of 40 percent for discogenic 
disease of the lumbar spine.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2007, the Court issued an order 
that granted a Joint Motion for Remand, and remanded the 
matter to the Board for action in compliance with the motion.  
Thereafter, in April 2008, the Board remanded the case for 
additional development.  Subsequently, the RO denied a rating 
in excess of 40 percent for discogenic disease of the lumbar 
spine.  However, in an April 2009 rating decision, the RO 
granted service connection for L5-S1 radiculopathy of the 
right lower extremity.  


FINDINGS OF FACT

1.  For the entire period of the appeal, the medical evidence 
has shown that the Veteran retains useful motion of the 
lumbar spine; there is no evidence of ankylosis.

2.  For the period prior to September 23, 2002, the Veteran's 
intervertebral disc syndrome was not pronounced with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

3.  For the period beginning on September 23, 2002, there is 
no evidence of incapacitating episodes having a duration of 
at least 6 weeks during the past 12 months.

4.  The evidence does not show that the Veteran's discogenic 
disease of the lumbar spine represents an exceptional or 
unusual disability picture as to render impractical the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
discogenic disease of the lumbar spine have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (2003); 38 C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2008).

2.  The criteria for an extraschedular rating for discogenic 
disease of the lumbar spine have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in August 2001, October 2004, 
and June 2008, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  The June 
2008 letter advised the Veteran of the types of evidence to 
submit, such as statements from his doctor, statements from 
other individuals describing their observations, or his own 
statement describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
addition, the June 2008 letter advised the Veteran of the 
type of evidence needed to establish a disability rating, 
including evidence addressing the impact of his condition on 
employment and the severity and duration of his symptoms, and 
of the evidence the needed to establish an effective date.  
Id.  The Veteran was provided with the rating criteria to 
establish disability ratings for his disability in the 
November 2005 statement of the case.  The claim was last 
readjudicated in June 2009.  Id.

As the Vazquez and Dingess notice came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the agency of 
original jurisdiction in June 2009, after proper VCAA notice 
was provided and after the Veteran had an opportunity to 
respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The 
Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
See Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those 
provisions, which became effective September 23, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for intervertebral disc syndrome (in effect through 
September 22, 2002).  The Board observes that the regulations 
were further revised, effective from September 26, 2003.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454-56 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation. 38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to September 26, 2003, a 10 percent evaluation was 
warranted for slight limitation of motion of the lumbar spine 
or for characteristic pain on motion.  A 20 percent 
evaluation was warranted for moderate limitation of motion of 
the lumbar segment of the spine.  A 20 percent evaluation 
was, similarly, indicated where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of severe 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation was similarly indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Prior to September 23, 2002, intervertebral disc syndrome 
which was mild warranted a 10 percent evaluation.  A 
20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective prior to September 23, 2002.

Under the interim and revised criteria for intervertebral 
disc syndrome which became effective September 23, 2002 and 
September 26, 2003, a 10 percent evaluation is indicated 
where there was evidence of incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks 
during the past 12 months.  A 20 percent evaluation is 
indicated where there was evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation, 
under those same regulations, required demonstrated evidence 
of incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002 to September 25, 2003), Diagnostic 
Code 5243 (effective September 26, 2003).  (For the purpose 
of evaluation under Diagnostic Codes 5293 and 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective September 26, 2003, a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

The Veteran's discogenic disease of the lumbar spine is 
currently evaluated as 40 percent disabling from the original 
date of the claim, August 8, 2001.  The Veteran's 
representative appears to be arguing that the claim should be 
referred for extraschedular consideration.  With regard to 
the schedular criteria, the Board finds that a higher rating 
is not warranted.  

Under the criteria in effect prior to September 26, 2003, 40 
percent is the highest possible rating based upon limitation 
of motion of the lumbar spine and lumbosacral strain under 
Diagnostic Codes 5292 and 5295, respectively.  38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2003).  

Under the criteria in effect prior to September 26, 2003, the 
Veteran cannot receive a higher rating based upon ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).  In this 
regard, the Board notes that he has retained useful motion of 
his spine; ankylosis has never been diagnosed.  Notably, at 
the October 2001 VA examination, he could forward bend to 85 
degrees and he could backward extend to 15 degrees.  Lateral 
movement was 10 degrees on the left and 15 degrees on the 
right.  At the August 2002 VA exam, range of motion testing 
was not conducted with regard to the lumbar spine; however, 
it was not found to be ankylosed.  At the November 2002 VA 
exam, flexion was to 60 degrees, extension was to 15 degrees, 
and side to side bending was 15 degrees on the right and 20 
degrees on the left.  There was complaint of pain at the 
terminal degrees of motion.  Therefore, a higher rating based 
upon ankylosis is not warranted.

The Board has also considered whether the Veteran could 
receive a higher rating based upon the former criteria for 
evaluating intervertebral disc syndrome.  In this regard, 
under the criteria in effect prior to September 23, 2002, a 
higher, 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective prior to September 
23, 2002.  

The medical evidence for this time period includes an October 
2001 VA exam, which states that the back pain is constant at 
a level of 5/10.  It keeps the Veteran awake at night and is 
accompanied by radiating pain down his right leg.  He had 
normal gait without assistive device.  He gingerly hopped on 
either foot and could heel and toe walk, squat, and rise.  
There was bilateral paraspinal muscle spasm and positive 
straight leg raising on the right.  There was no sciatic 
nodule tenderness.  There were no sensory or motor deficits.  
Ankle jerk was 2+/2+ and knee jerk was 2+/2+.  The diagnosis 
was discogenic disease of the lumbar spine.

At the August 2002 VA examination, the Veteran complained of 
typical sciatic pain radiating into the right buttocks, down 
the thigh to the right posterior calf.  His gait was mildly 
antalgic and he achieved only a 30 percent squat.  He could 
toe stand but not toe walk.  He was able to heel walk.  He 
was noted to be slowly recovering from an attack of the 
sciatica, which began in mid or late July 2002.  

The medical evidence for this time period does not show 
pronounced intervertebral disc syndrome, which is required 
for a higher, 60 percent rating.  The Board acknowledges that 
the Veteran had radiating/sciatic pain, which had worsened 
between the October 2001 and the August 2002 VA exams, as 
well as muscle spasm at the August 2002 exam.  However, the 
muscle spasm was not described as demonstrable.  Moreover, 
ankle jerk was not absent and no other sensory or motor 
deficits were found.  Therefore, a higher, 60 percent rating 
is not warranted under the former criteria for evaluating 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective prior to September 23, 2002.

Under the current criteria which became effective September 
26, 2003, in order to receive a higher rating based upon 
limitation of motion of the spine, unfavorable ankylosis of 
the entire thoracolumbar spine, or unfavorable ankylosis of 
the entire spine, must be shown.  The medical evidence of 
record does not indicate any ankylosis of the spine 
whatsoever.  At the most recent VA examination in February 
2009, the Veteran's lumbar spine had 20 degrees of flexion, 8 
degrees of extension, 20 degrees of right lateral flexion, 20 
degrees of left lateral flexion, 25 degrees of right 
rotation, and 30 degrees of left rotation.  In addition, the 
Veteran experienced tightness during the lateral movements 
and pain with other movements.  

An August 2008 VA examination report reveals normal posture 
and alignment.  The Veteran was not tender in the low back 
region.  He had 15 degrees of flexion and 5 degrees of 
extension.  With repetitive motion he tended to have less 
range of motion with each repeated movement.  He also had an 
increase of pain.  He had 15 degrees of lateral movement to 
the right and to the left.  Rotational movement was 10 
degrees to the right and 15 degrees to the left.  His gait 
was normal but cautious.  He could walk on toes and heels.  
Motor strength was without sign of weakness.  

Additional VA medical records from August 2008 through May 
2009 also do not reveal any diagnosis of ankylosis of the 
spine.  In fact, none of the medical evidence contains a 
diagnosis of ankylosis of the spine.  Earlier medical records 
note much greater ranges of motion.  Notably, at the October 
2004 VA exam, forward movement was from zero to 90 degrees.  
Lateral flexion was to 50 degrees, and left and right lateral 
flexion was to 90 degrees (all were noted to be normal).  It 
was noted that gait was normal and the Veteran did not need 
any assistive device to ambulate.  Straight leg testing was a 
little painful on the right, and normal on the left.  He 
could touch his toes.  The Veteran stated that at times the 
low back pain radiates to his right lower extremity.  He 
works as a security guard and his low back pain does not 
affect his job or his day to day activities.  MRI of the 
spine revealed desiccation and narrowing at the L3-4 annulus 
as well as at the L5-S1 annulus.  No direct nerve root 
impingement was noted.  The imaging report noted an increase 
in severity of the Veteran's condition compared to previous 
radiographic viewings.

Therefore, a higher rating based upon limitation of motion is 
not warranted under the current criteria.  Despite the 
additional loss of motion and increased pain during 
repetitive movement shown at the August 2008 VA exam, the 
Board finds that a higher rating is still not warranted 
because any such additional loss of motion or increase in 
pain does not amount to ankylosis.  

The Board has also considered whether the Veteran could 
receive a higher rating based upon incapacitating episodes; 
however, there is no evidence or allegation of bedrest 
prescribed by a physician.  Notably, absolutely none of the 
medical evidence shows any incapacitating episodes warranting 
bed rest prescribed by a physician.  The November 2002 VA 
exam report specifically notes no bed rest or other treatment 
in the past year except for ibuprofen.  The February 2009 VA 
examiner noted that the Veteran works full time and that he 
had not lost any time due to his back disability in the past 
year or two.  Thus, there is no evidence of incapacitating 
episodes totaling six weeks duration during the past 12 
months.  As such, a higher, 60 percent rating is not 
warranted based upon incapacitating episodes.

While the Veteran does have neurological impairment due to 
his discogenic disease (namely, he was diagnosed with L5-S1 
radiculopathy of the right lower extremity during his most 
recent VA examinations), he is already in receipt of a 
separate, 20 percent rating for L5-S1 radiculopathy, right 
lower extremity, and symptoms related to that disability 
cannot be considered in assigning the evaluation for his 
discogenic disease of the lumbar spine.  38 C.F.R. § 4.14 
(the evaluation of the same manifestation under different 
diagnoses is to be avoided).  The Veteran has repeatedly 
denied bowel or bladder incontinence.  Consequently, the 
Board finds that the currently assigned 40 percent rating is 
appropriate.

At no time during the appeal period has the Veteran's 
service-connected discogenic disease of the lumbar spine been 
manifested by greater disability than contemplated by the 
currently assigned rating under the designated diagnostic 
codes.  Accordingly, staged ratings are not in order and the 
assigned rating is appropriate for the entire period of the 
Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board has also considered whether the Veteran's 
discogenic disease of the lumbar spine presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence.  The Board 
notes the Veteran's representative's contention regarding the 
Veteran's inability to sit for more than 15 minutes, stand 
for more than 2-3 minutes and walk for more than 5-10 
minutes, and the fact that his flexion is limited to 20 
degrees with pain and extension is limited to 8 degrees.  
However, the rating criteria (discussed above in detail) 
throughout the entire period of the claim allow for a higher 
rating based upon ankylosis of the spine, as well as 
incapacitating episodes.  Thus, the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, the 
Veteran is currently employed full time doing security work.  
Although he has flare ups and reportedly had lost some time 
from work in 2005 and 2006, he lost no time in 2008.  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Entitlement to a disability evaluation in excess of 40 
percent for discogenic disease of the lumbar spine is denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


